Citation Nr: 1211192	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the VA RO in St. Louis, Missouri.  

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is causally or etiologically related to his military service.  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issues on appeal, no further discussion of the VCAA is required with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced continuing hearing loss since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on the February 1966 examination conducted pursuant to his enlistment in the military, the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  Also, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
XXXX
5(10)
LEFT
15(30)
10(20)
5(15)
XXXX
5(10)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  

The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the lower frequencies in the left ear.  However, while these findings reflect a slight level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, there are no pre-service audiological evaluations or reports reflecting any evidence, signs, or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the Summary of Defects and Diagnoses section, and the Veteran was found to be qualified for enlistment.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on May 1966, the Board will resolve this doubt in favor of the Veteran and find that bilateral hearing loss did not pre-exist his period of service.  He is therefore presumed to have been in sound condition at entry to service in May 1966.  

The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for, any hearing problems.  On the February 1969 examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal, and on authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
10
15
20
The Board notes that these audiological findings do reflect a slight decrease in the Veteran's hearing acuity in both the right and left ear when compared to his February 1966 service entrance audiometric test results.  

In a statement dated in February 2009, and received by the Board in March 2009, the Veteran described his exposure to helicopter sounds while stationed in Vietnam.  According to the Veteran, he was not provided with any form of hearing protection while riding in these helicopters, and the longer he was in the helicopter, the longer it would take for his hearing to return afterwards.  The Veteran also attributed his hearing loss to several explosions which took place near him while he performed his military duties.  According to the Veteran, on several occasions, while he was either installing a radio site or standing at guard duty, he was exposed to acoustic trauma from the detonation of explosive devices taking place within close proximity to where he stood.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

A DD 214 reflects that the Veteran's military occupational specialty (MOS) was that of a field radio relay equipment repairman and that he received the Vietnam Service Medal as well as the Vietnam Campaign Medical.  The Veteran's personnel records reflect that he served in the Republic of Vietnam (RVN) from June 1967 to June 1968, that he was qualified to work with the rifle and M-16, and that he was awarded the expert marksman badge.  In the September 2009 Statement of the Case (SOC), the Decision Review Officer (DRO) acknowledged the Veteran's exposure to noises and sounds while working with these weapons, as well as from noises produced from the firing of mortar and artillery weapons, and conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to his conceded noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in February 2009, and, on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
70
75
LEFT
30
35
60
70
80

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The Veteran was diagnosed with "[b]ilateral essentially symmetric sensorineural hearing loss in both ears."  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

Thus, the remaining question pertaining to this service connection claim is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  During the February 2009 VA examination, the Veteran relayed his military history and reported that his situation of greatest difficulty involves understanding conversational speech in groups and in the presence of background noise.  The Veteran stated that his MOS was that of a radio carrier, operator and repairman, and, prior to his deployment to Vietnam, he was exposed "to loud squeal noise from the radios" at the camp where he was based.  According to the Veteran, while stationed in Vietnam, "he ran radio station[s] in combat area[s]" and had exposure to noises and sounds produced from the firing of artillery weapons, machine guns, and grenades.  The Veteran further claims that he was not provided with any form of hearing protection while performing his military duties.  He recalled two particular incidents in service which resulted in his temporary inability to hear.  According to the Veteran, one incident occurred when a torpedo he had been carrying exploded near him, and the other happened after riding in a helicopter for a long period of time.  He claims to have noticed difficulty hearing after these experiences, as well as a worsening in his hearing after returning from Vietnam.  

The Veteran worked as a police officer after service and stated that, while he went to the pistol range every year and regularly participated in target practice, he always used hearing protection when performing his occupational and recreational activities.  Based on his or her review of the Veteran's claims file and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral essentially symmetric sensorineural hearing loss and described said hearing loss as moderately severe in both ears.  The examiner determined that "it is not at least as likely as not that [the] Veteran's hearing loss is related to military service" and went on to state that the etiology of the Veteran's current sensorineural hearing loss was not evident.  The examiner based his or her opinion on the rationale that the Veteran did not have hearing loss at the time of his military discharge.  According to the examiner, the Veteran denied any hearing loss at his discharge examination, and the audiometric findings at his separation examination were within normal limits.  The examiner also acknowledged the fact that the audiometric results at discharge reflected a slight deterioration in the Veteran's hearing acuity when compared to his audiometric findings upon enlistment, but attributed this in part to "test retest availability."  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began during his period of active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible assertions that he began experiencing difficulty hearing in service and has continued to experience hearing loss since his discharge from service.  

While the Board recognizes that the Veteran had occasional occupational and recreational noise exposure post-service, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  The Board also acknowledges the February 2009 VA medical opinion which concludes that the Veteran's hearing loss is not related to his service.  In rendering this negative opinion, the VA examiner relies on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that, had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he or she meant from what he or she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998].  

In addition, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  Thus, the Board finds that the February 2009 VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported hearing impairment onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  
Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active duty as a result of exposure to loud noises during such service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as field radio relay equipment repairman in service.  During the February 2009 VA examination, the Veteran contended that he has experienced ringing in his ears since service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of field radio relay equipment repairman, and his personnel records reflect that he served in Vietnam from June 1967 to June 1968.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

Here, the Veteran was afforded a VA examination in connection with his tinnitus claim in February 2009.  During this examination, he reported that his tinnitus had its onset during his active duty when a torpedo he had been carrying exploded.  Based on a review of the records, the audiological evaluation, and the Veteran's assertions, the examiner diagnosed the Veteran with tinnitus for VA purposes.  In determining whether the Veteran's tinnitus was related to service, the examiner concluded that he or she could not resolve this issue without resort to mere speculation, relying on the fact that the Veteran's service treatment records were negative for any complaints of, or treatment for tinnitus.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  [As previously noted herein, the Veteran has contended that he has experienced a ringing sound in his ears since service.]  Furthermore, the Board notes that, while the February 2009 examiner did not provide an opinion relating the Veteran's tinnitus to service, he or she has not stated in definitive terms that such disability is not related to his years in service.  
Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


